Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/221,180 filed on 04/02/2021. Claims 1-20 are pending in this communication.

Priority
This application claims priority from US provisional application 63/026,510 05/18/2020 and 63/004,938 04/03/2020. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objection 
The dependency of independent claims 15 and 16 is not in accordance with 37 CFR 1.126. Dependent claims 15 & 16 are based on claim 14 not 15. A correction is required for dependency without changing the claim numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHU; Xiaochun et al., Pub. No.: US 2015/0071432 A1 in view of LU; Shih-Lien Linus, Pub. No.: US 2020/0052912 A1.

Regarding Claim 1, ZHU discloses a system, comprising:
a processor, a physical-unclonable-function ("PUF") array of PUF devices {ABSTRACT & [0037], “FIG. 6 conceptually illustrates a Physically Unclonable Function (PUF) implementation for a MRAM circuit. … the memory device 600 may be found within a chip or semiconductor incorporating a physically unclonable function based on a plurality of memory cells or memory array”}, and memory coupled to the processor, the memory storing non-transitory, processor executable instructions that, upon execution by the processor, cause the processor {[0085], “the program code or code segments to perform the necessary tasks may be stored in a machine-readable medium such as a storage medium or other storage(s). A processor may perform the necessary tasks”} to:
receive a challenge message from a server device {[0037], “A memory device 600 may be configured to provide a response 602 upon receiving a challenge 606”};
extract, from the challenge message, addresses of a set of identified devices of the PUF array {[0046], “FIG. 8 illustrates an exemplary challenge-response system using the MRAM based PUF according to one aspect. A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”};
measure resistance values of the set of identified devices {[0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”}, the set of identified devices including at least one reference device {[0049], “The resistance of MTJ.sub.--1 and MTJ.sub.--2 can be obtained and logical values assigned as described with respect to FIG. 6 by comparing the respective resistances” … [0074], “As illustrated in FIG. 14, each MTJ structure may include a free layer, a tunnel barrier, a synthetic antiferromagnetic (SAF) reference layer”};
generate a cryptographic key by assigning values corresponding to each identified device based on comparing a resistance value of that identified device to a resistance value of a corresponding reference device {[0059], “The resistances are then recorded and they may be used to generate a cryptographic security key or be used as an integrated circuit (IC) identifier”}; and
ZHU, however, does not explicitly disclose
send a message encrypted with the cryptographic key with the server device. 
In an analogous reference LU discloses
send a message encrypted with the cryptographic key with the server device {Fig. 2 – ‘challenge/request’, ‘PUF response’ & ABSTRACT, “a first encrypter, configured to encrypt the PUF information from the PUF information generator using one of at least one public key from the server so as to generate encrypted PUF information”}. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify ZHU’s technique of ‘generating cryptographic key by measuring resistance of identifying memory cell to develop a PUF’ for ‘encrypting PUF response information’, as taught by LU, in order to authenticate a legitimate hardware device. The motivation is to prevent hardware cloning and provide original hardware manufacturer of its invention applied product and avoiding brand name with clone products.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, ZHU as modified by LU discloses all the features of claim 1. The combination further discloses
receive masking instructions that identify addresses of masked devices in the PUF array; and exclude the masked devices from the set of identified devices {LU: [0037], “The PUF control circuit 212 may be also used to introduce noises to expedite an identification process during which unstable bit cells which do not provide a constant logical state are identified and later filtered from the PUF response”}.

Regarding Claim 3, ZHU as modified by LU discloses all the features of claim 2. The combination further discloses
a first subset wherein the resistance value of each of the identified devices of the first subset has a resistance value greater than the resistance value of the corresponding reference device {ZHU: [0050], “FIG. 10 illustrates an example of how the resistance of the two magnetic tunnel junctions 710 and 712 may be determined … The voltages across MTJ_ l 710 and a MTJ_ 2 712 are ascertained and the respective resistances are calculated … when MTJ_ l>MTJ_ 2 (parallel) the cell is deemed a logical one”. Examiner’s note: the cells deemed a ‘logical one’ are claimed ‘first subset’}; and
a second subset wherein the resistance value of each of the identified devices of the second subset has a resistance value less than the resistance value of the corresponding reference device {ZHU: [0050], “When MTJ_ l < MTJ_ 2 (parallel) the cell is deemed a logical zero”. Examiner’s note: the cells deemed a ‘logical zero’ are claimed ‘second subset’}.

Regarding Claim 4, ZHU as modified by LU discloses all the features of claim 1. The combination further discloses
wherein execution of the instructions further causes the processor to identify, using the challenge message, a location of the companion device for each identified device {ZHU: [0046], “A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”}.

Regarding Claim 5, ZHU as modified by LU discloses all the features of claim 1. The combination further discloses
wherein an electrical resistance value of each PUF device of the PUF array is related to current applied to that PUF device by a non-linear function {ZHU: [0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”}; and
wherein execution of the instructions further causes the processor to extract, from the challenge message, a level of current to apply to each identified device and the companion device of that identified device {ZHU: Fig. 2 & [0009], “Depending on the resistance state (i.e., data bit state) of the magnetic storage elements 100, the current flow will be either relatively high or relatively low. Thus, data may be read from the MRAM circuit cell 200 by turning on the transistor 202 and ascertaining the current flow through the read-line 204. A relatively high current flow means the resistance state of the magnetic storage elements is low and thus a "O" bit is stored. A relatively low current flow means the resistance state of the magnetic storage elements is high and thus a "1" bit is stored”}.

Regarding Claim 6, ZHU as modified by LU discloses all the features of claim 1. The combination further discloses
wherein comparing the resistance value of each identified device to the resistance value of the corresponding reference device value includes comparing the resistance value of that identified device to the resistance value of a PUF device at an address in the PUF array that is offset from an address of that identified device by a number of addresses identified using the challenge message {ZHU: [0046], “the challenge 830 specifies that address locations {(1 ,1), (1,4), (3,1), (3,4)} of the MRAM array 800 are to be read. The response 806 to that challenge 830 is {(I), (0), (0), (0)} (i.e., the value of each location).” Examiner’s note: in the cited example the PUF technique computed number of addresses are 4 that need to read and processed}.

Regarding Claim 7, ZHU as modified by LU discloses all the features of claim 1. The combination further discloses
further comprising readout circuitry configured to generate the values corresponding to each of the identified number devices and to simultaneously generate values that are complementary to the values assigned to each of the identified devices {[0046], “The resulting logical states of uninitialized MRAM cells are unique in that other uninitialized MRAM cell arrays, even if attempted to be manufactured identically, will vary in their logical state responses given the same challenges (i.e., same MRAM cell address location read requests) due to uncontrollable manufacturing variation.” … claim 21, “generate a cell value for each MRAM cell address in the challenge using both ascertained resistances of the two magnetic tunnel junctions”}.

Regarding claim 11, claim 11 is a dependent claim of claim 8, claim 11 is claim to system using the system of claim 3. Therefore, claim 11 is rejected for the reasons set forth for claim 3.

Regarding Claim 12, ZHU anticipated all the features of claim 1.  ZHU further anticipates
… initial key generated on the basis of the calculated physical characteristic {[0059], “The resistances are then recorded and they may be used to generate a cryptographic security key or be used as an integrated circuit (IC) identifier”} ….
ZHU, however, does not explicitly disclose
receiving an encrypted message from another device having access to the PUF array; determining that the encrypted message cannot be successfully decrypted using an … [key] for each PUF device of the set of PUF devices; and
applying an error correction algorithm to the initial cryptographic key to produce the cryptographic key that may be used to successfully decrypt the message.
 In an analogous reference LU discloses
receiving an encrypted message from another device having access to the PUF array; determining that the encrypted message cannot be successfully decrypted using an  … [key] for each PUF device of the set of PUF devices {[0017], “When the device 102 receives an encrypted software update from the server 104, it uses the helper data to correct the PUF response if necessary to derive the normal PUF response for decryption using the decrypter 116”}; and
applying an error correction algorithm to the initial cryptographic key to produce the cryptographic key that may be used to successfully decrypt the message {[0017], “the PUF recovery circuit 112 is an error correcting code (ECC) circuit to correct corrupted bits in a PUF output. In some embodiments, the helper data can be check bits of ECC. When a data is sent from the device 102 to a server 104, the PUF recovery circuit 112 is used to derive the helper data which is sent together with the encrypted data using the encrypter 114 through the 1/0 interface 122 to the server 104”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify ZHU’s technique of ‘generating cryptographic key by measuring resistance of identifying memory cell to develop a PUF’ for ‘applying an error correction algorithm to input data’, as taught by LU, in order to authenticate a legitimate hardware device. The motivation is to prevent hardware cloning and provide original hardware manufacturer of its invention applied product and avoiding brand name with clone products.

Regarding Claim 13, ZHU as modified by LU discloses all the features of claim 12 and the combination further discloses
wherein the error correction algorithm is one of: an error-correcting code (ECC) algorithm {LU: [0017], “the PUF recovery circuit 112 is an error correcting code (ECC) circuit to correct corrupted bits in a PUF output}, a parity-checking algorithm, a fuzzy extraction algorithm, a helper data algorithm, or a response-based cryptography (RBC) algorithm wherein the system produces, as the cryptographic key, an alternative key that differs from the initial key by less than a predetermined maximum Hamming distance {Examiner’s note: the claim is a Markush group, and ECC is used for rejection}.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU; Xiaochun et al., Pub. No.: US 2015/0071432 A1.

Regarding Claim 8, ZHU anticipated a system, comprising:
a processor, and non-transitory memory coupled to the processor {[0085], “the program code or code segments to perform the necessary tasks may be stored in a machine-readable medium such as a storage medium or other storage(s). A processor may perform the necessary tasks”}, the memory storing data corresponding to addresses in a physical-unclonable-function ("PUF") array of PUF devices, and for each address {[0046], see citation portion below}, parameters suitable for use as inputs to a model predicting a physical characteristic of a device in response to a predetermined stimulus, the memory further storing executable instructions that, upon execution by the processor, cause the processor to {[0049], see citation portion below}:
generate a set of addresses corresponding to a set of PUF devices in the PUF array {[0046], “FIG. 8 illustrates an exemplary challenge-response system using the MRAM based PUF according to one aspect. A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”};
for each address in the set of addresses, calculate, using the model, a physical characteristic of a PUF device identified by that address the PUF array {[0046], “A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”} in response to a predetermined stimulus {[0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘physical characteristic’ of a PUF is ‘resistance’ of memory array, and claimed ‘stimulus’ is ‘induced a current’}; and
generate a cryptographic key on the basis of the calculated physical characteristic for each PUF device of the set of PUF devices {[0059], “The resistances are then recorded and they may be used to generate a cryptographic security key or be used as an integrated circuit (IC) identifier”}.

Regarding Claim 9, AAA anticipated all the features of claim 8 and further anticipates
wherein the executable instructions, upon execution by the processor, further cause the processor to generate a challenge message containing data capable of being used to extract addresses of the set of PUF devices in PUF the array {[0046], “FIG. 8 illustrates an exemplary challenge-response system using the MRAM based PUF according to one aspect. A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”} and communicate that challenge message to another device {Fig. 15 & [0061], “The processing circuit 1506 may communicate with the MRAM array 1504 and also controls operation of the MRAM array 1504 by controlling currents and voltages applied to individual cells, by ascertaining resistances of the MTJs within the cells”}. 

Claims 10 & 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHU; Xiaochun et al., Pub. No.: US 2015/0071432 A1 in view of DUMITRU; Viorel-Georgel et al., Pub. No.: US 2021/0136044 A1.

Regarding Claim 10, ZHU anticipated all the features of claim 1. ZHU further anticipates
the physical characteristic is electrical resistance {[0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘physical characteristic’ of a PUF is ‘resistance’ of memory array}; and
the predetermined stimulus is an applied current {[0049], “setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘stimulus’ is ‘induced a current’}.
ZHU, however, does not explicitly disclose
the PUF array is an array of memristors;
In an analogous reference DUMITRU discloses
the PUF array is an array of memristors {[0007], “FIG. 1d illustrates a device with PUFs having an array of diodes and memristors.” … [0030], “After the sender (502) receives the vector of voltages it applies it to the PUF device, that may be a diode and a resistor, a vector or matrix of diodes and resistors, a diode and a memristor, a vector or matrix of diodes and resistors, etc., resulting in an array of resistance values”};

Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify ZHU’s technique of ‘generating cryptographic key by measuring resistance of identifying memory cell to develop a PUF’ where ‘PUF array is array of memristors’ by DUMITRU, in order to develop a PUF technique’. The motivation is - a memristor is an electrical component that limits or regulates the flow of electrical current in a circuit and remembers the amount of charge that has previously flowed through it. Memristors are important because they are non-volatile, meaning that they retain memory without power.

Regarding claim 19, claim 19 is a dependent claim of claim 14, claim 19 is claim to method using the system of claim 10. Therefore, claim 19 is rejected for the reasons set forth for claim 10.

Claims 14-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHU; Xiaochun et al., Pub. No.: US 2015/0071432 A1 in view of WENTZ; Christian T., Pub. No.: US 2020/0201679 A1.

Regarding Claim 14, ZHU discloses a method of generating symmetric cryptographic keys comprising:
generating a first key by determining a plurality of predicted physical response characteristics {[0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘physical characteristic’ of a PUF is ‘resistance’ of memory array. The claimed ‘first key’ is data collected by server from targeted device resistances} of a plurality of identified devices {[0046], “FIG. 8 illustrates an exemplary challenge-response system using the MRAM based PUF according to one aspect. A challenge 830 may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge 830 may specify which MRAM cell address locations are to be read”} in a physical-unclonable function ("PUF") array of PUF devices {ABSTRACT & [0037], “FIG. 6 conceptually illustrates a Physically Unclonable Function (PUF) implementation for a MRAM circuit. … the memory device 600 may be found within a chip or semiconductor incorporating a physically unclonable function based on a plurality of memory cells or memory array”} in accordance with a … [template] associating physical response characteristics of PUF devices in the array in response to a predetermined stimulus {[0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘stimulus’ is ‘induced a current’}; and
generating a second key by applying the predetermined stimulus to the plurality of identified devices in the PUF array and measuring a plurality of physical response characteristics of the plurality of identified devices in the PUF array {[0059], “The resistances are then recorded and they may be used to generate a cryptographic security key or be used as an integrated circuit (IC) identifier”. Examiner’s note: claimed ‘second key’ is generated crypto key}.
ZHU, however, does not explicitly disclose
… a mathematical model … [for PUF technique] …
In an analogous reference WENTZ discloses
… a mathematical model … [for PUF technique] {[0034], “a model created by a machine-learning algorithm may include a mathematical relationship a datum of a training set and an output of the model and may modify or optimize that relationship according to a corpus of data and a set of outputs that a user has specified as aligned with elements in the corpus of data” … [0040], “This private key and/or signing process may be produced using a genuinely random process during manufacturing, and/or unique object (UNO) fingerprint, and/or a physically unclonable function (PUF), or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit”} … 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify ZHU’s technique of ‘generating cryptographic key by measuring resistance of identifying memory cell to develop a PUF’ for ‘dynamically developing a mathematical model’ by WENTZ, in order to develop a PUF technique. The motivation of creating a mathematical model is to keep the development process of PUF dynamic by updating and computing with latest data to save time for later PUF calculation. This provides consistency for updates.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 15, ZHU as modified by WENTZ discloses all the features of claim 14 and the combination further discloses 
wherein the generating the first key further comprises constructing a model by measuring physical response characteristics of the PUF devices of the PUF array in response to the predetermined applied stimulus {WENTZ: [0034], “a model created by a machine-learning algorithm may include a mathematical relationship a datum of a training set and an output of the model and may modify or optimize that relationship according to a corpus of data and a set of outputs that a user has specified as aligned with elements in the corpus of data” … [0040], “This private key and/or signing process may be produced using a genuinely random process during manufacturing, and/or unique object (UNO) fingerprint, and/or a physically unclonable function (PUF), or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”}.

Regarding Claim 16, ZHU as modified by WENTZ discloses all the features of claim 14 and the combination further discloses 
receiving data regarding physical response characteristics of the devices to predefined stimulus for at least one level of the predefined stimulus {ZHU: [0049], “The resistance of MTJ_ l and MTJ_ 2 can be obtained and logical values assigned as described with respect to FIG. 6 by comparing the respective resistances”};
fitting the data regarding the stimulus and the data regarding the physical response characteristics to the mathematical model associating the physical response characteristics of the PUF devices in the array in response to the predetermined stimulus {WENTZ: [0034], “a model created by a machine-learning algorithm may include a mathematical relationship a datum of a training set and an output of the model and may modify or optimize that relationship according to a corpus of data and a set of outputs that a user has specified as aligned with elements in the corpus of data” … [0040], “This private key and/or signing process may be produced using a genuinely random process during manufacturing, and/or unique object (UNO) fingerprint, and/or a physically unclonable function (PUF), or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”}; and
and storing information sufficient to define the model {WENTZ: [0127], “selection device 404 and/or at least a computation device encrypts data to be stored using a private key of a private key cryptographic system; private key may, in a non-limiting example, not be shared with at least a data storage device storing private key. Encryption and/or decryption keys may be generated using secure proof, such as using physically unclonable function (PUF)”}.

Regarding Claim 17, ZHU as modified by WENTZ discloses all the features of claim 16 and the combination further discloses 
receiving wherein the first key is generated by a server device {ZHU: [0049], “When a challenge is aimed at the MRAM cell 900, the same or different voltages on a MTJ_R_COND line 902 (Magnetic Tunnel Junctions), a MTJ_RB line 904, a MTJ_R line 906, a data line 918, a data line bar 920, and/or a source Vchallenge 903 may serve to setup or induce a current through the MTJ.sub.--1 910 and/or MTJ-2 912 which may be used to estimate or ascertain a resistance of each of the MTJs 910 and 912”. Examiner’s note: claimed ‘physical characteristic’ of a PUF is ‘resistance’ of memory array. The claimed ‘first key’ is data collected by server from targeted device resistances} and the second key is generated by a client device having the PUF array {ZHU: [0059], “The resistances are then recorded and they may be used to generate a cryptographic security key or be used as an integrated circuit (IC) identifier”. Examiner’s note: claimed ‘second key’ is generated crypto key}.

Regarding Claim 18, ZHU as modified by WENTZ discloses all the features of claim 17 and the combination further discloses  
wherein the server device measures the physical response characteristics of the array of PUF devices on the client in a secure communications environment {WENTZ: [0057], “when crossing a trusted computing boundary, a memory interface data bus may be encrypted; that is data passed to the memory interface data bus may be encrypted using any hardware or software based encryption techniques discussed in this disclosure”}.

Claims 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHU; Xiaochun et al., Pub. No.: US 2015/0071432 A1 in view of WENTZ; Christian T., Pub. No.: US 2020/0201679 A1 and further in view of KODAMA; Tomoya et al., Pub. No.: US 2018/0276072 A1.

Regarding Claim 20, ZHU as modified by WENTZ discloses all the features of claim 19, the combination, however, does not disclose
wherein the model is one of a Poole-Frenkel or Butler-Volmer model.
In an analogous reference KODAMA discloses
wherein the model is one of a Poole-Frenkel or Butler-Volmer model {[0072], “two memory cells located on the adjacent word line and on the same bit line with respect to the read-target memory cell (x, y) correspond to the DIFF (x, y), and affect the threshold voltage of the read-target memory cell (x, y) due to Poole-Frenkel emission described above. ... The model parameters of the threshold-voltage variation model decided at Step S202”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify ZHU’s technique of ‘generating cryptographic key by measuring resistance of identifying memory cell to develop a PUF’ for ‘using mathematical model of Poole-Frenkel’ in order to read data to develop a PUF technique.  The motivation is to prevent hardware cloning and provide original hardware manufacturer of its invention applied product and avoiding brand name with clone products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491